Fourth Court of Appeals
                                      San Antonio, Texas
                                            December 5, 2017

                                          No. 04-17-00785-CR

                                       IN RE Olice E. BROWN

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On November 30, 2017, relator filed a petition for writ of mandamus. The court has
considered the petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DISMISSED FOR LACK OF
JURISDICTION. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on December 5, 2017.



                                                          _________________________________
                                                          Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2017.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




1
 This proceeding arises out of Cause Nos. 2015CR3457 and 2016CR9349W, styled The State of Texas v. Olice
Brown, pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.